Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 presented for examination. Applicant filed an amendment on 12/29/2020 amending claims 1, 3 and 5 and adding a new claims 10 in the amendment.  Therefore, claims 1-10 are pending. 
Examiner discussed with applicant amending claims to by incorporating limitations of dependent claims to place application into a condition of allowance on 04/17/2021 and an interview summary of which is attached herewith. 
Applicant is requested to file a terminal disclaimer for patent 10,387,849 for obviating the pending non-statutory double patenting rejection.
After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per new claim 10, it recites "sending an alert to the user when the likelihood of fraud is detected which displays the calendar and a graphically represented location on the calendar” which is not supported by the disclosures as submitted including the written description. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the amended claim limitations as described in the application as filed. Applicant should specifically point out the support for any amendments made to the claims.
4.	Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0042] The graphical representation marked on the calendar by the calendar marking device 103 can appear on the electronic calendar as a semi-transparent graphical representation when the purchase is attempted and then, when the attempted purchase is approved, a solid image. In this manner, the user can track when an attempted purchase is pending based on the graphical representation ornamental indication. The appearance is not limited to semi-transparent and solid, but can include a first colored depiction surrounding the graphical representation for pending and a second colored depiction surrounding the graphical representation for approved, a first shape for pending and a second shape for approved, etc. In other words, the calendar marking device 105 can mark the calendar with a first type of mark when the attempted purchase is detected and a second type of mark when the attempted purchase is completed or authorized. 

[0043] Further, based on the risk detected by the risk detection device 104, the calendar marking device 105 can mark the attempted purchase with a label signifying that the attempted purchase is likely fraudulent.

The written description only supports providing a label signifying that the attempted purchase is likely fraudulent” but not “sending an alert to the user when the likelihood of fraud is detected which displays the calendar and a graphically represented location on the calendar”.
a new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1-10 are directed to system and method of updating the likelihood of fraud based on the intended location of the user and the location of the attempted purchase using calendar data. The claims 1-10 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a fraud detection system comprising a risk detection device/machine for updating a likelihood of fraud. The claimed system is therefore directed to a statutory category, i.e., a machine (Step 1: YES).  
Claim 3 is directed to a non-transitory computer- readable recording medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
 Claim 5 is directed to a process i.e., a series of method steps or acts, of updating a likelihood of fraud, which is a statutory categories of invention (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 3 and 5 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite step of “determining risk value associated with a location of a device at a time of an attempted purchase relative to location of a seller and an intended location of a user from calendar data” 
The limitations of “determining a risk value associated with a location of a device at a time of an attempted purchase relative to a location of a user and an intended location of the user from user calendar data entered prior to the attempted purchase”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation mathematical relationships under mathematical concepts grouping (see Parker v. Flook) but YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of steps performed by the risk detection device/computer “updating a likelihood of fraud based on the intended location of the user and the location of the attempted purchase relative to the user calendar data and wherein the attempted purchase is authorized when the risk value is less than a threshold value.” The step of updating likelihood of fraud and authorizing purchase” in the step is recited at a high level of generality i.e., as a generic computer/hardware/processor performing a generic computer function of update. The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer components. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014).
An evaluation of whether limitations “updating a likelihood of fraud based on the intended location of the user and the location of the attempted purchase and the attempted purchase is authorized when the risk value is less than a threshold value” is an insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere comparing two locations for updating likelihood of fraud and authorizing purchase when the risk value is less than a threshold value. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of updating based on result of comparison of two values. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
 of the intended location of the user and the location of the attempted purchase, updating a likelihood of fraud by fraud detection device based on result of comparison and authorizing the purchase relative to the attempted purchase.  As explained previously, the fraud detection device/computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of updating a likelihood of fraud based on comparison, a merely a statement of mathematical formula, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of “comparison of the intended location of the user and the location of the attempted purchase relative to the user calendar data and updating a likelihood of fraud by fraud detection device and authorizing purchase” is mere updating data based on applicant’s formula of comparison for purchase authorization” at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Further, the applicant specification described correlating location of merchant terminal of transaction location and GPS enabled wireless device in determining defined distance range for authorizing transactions is well-understood, routine, conventional activity (see paragraph [0002-0004]).  Thus, these limitation do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “updating a likelihood of fraud based on the intended location of the user and the location of the attempted purchase and the attempted purchase is authorized when the risk value is less than a threshold value” using applicant’s mathematical formula as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2, 4 and 6-8 that could be added to the independent claims 1, 3 or 5 to make patent eligible. The dependent claims as recited pertains to additional steps of “wherein a location of the attempted purchase is graphically represented on the calendar further describing graphically displaying location data in the calendar (without indicating  a device performing the step) based on which location of attempted purchase is determined, which appear to be a mental process using a generic component that been found to be an abstract idea as described above (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The inputting initial conditions customizing the threshold value is simply manually entering value. These dependent claims do not provide claims 1-8 are not patent eligible (NO). 

i) Dependent claim 9:
The additional step in claim 9 incorporated into independent claims would makes the claim patent eligible by providing an additional factor in authorizing payment based on location of second user . This additional element is significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception. The additional steps of claim 9 incorporated into claim would makes the claim patent eligible because it sets requirement of two users be together for threshold amount of purchase and risk is determined based on distance between the two by threshold value and exceeding the threshold labels the transaction to be fraudulent purchases (see Specification: paragraph [0032-0033]). Therefore, applicant is requested to amend the independent claims incorporating limitation of claim 8 into the independent claims making the claims patent eligible.
ii) Dependent claim 10:
The additional step in claim 10 incorporated into independent claims would makes the claim patent eligible by providing an additional factor in sending an alert to the user when the likelihood of fraud is detected which displays the calendar and a graphically represented location on the calendar (provided there is a support in the specification). This additional element is significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception. The additional steps of claim 10 incorporated into 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Acuna-Rohter, U.S. Pub No. 2015/0142595 (reference A in attached PTO-892) in view of Sobel et al., U.S. Pub No. 2010/0268644 (reference B in attached PTO-892 and in view of White et al., U.S. Pub No. 2016/0335641 (reference C in attached PTO-892).
As per claim 1, Acuna-Rohter teaches a fraud detection system comprising:

a location of a device at a time of an attempted purchase relative to a location of a seller (see paragraph [0099]); and an intended location of a user from user calendar data entered prior to the attempted purchase (see Fig. 7, Step 704: paragraph [0128 - 0131]; where intended location is indicated that user will be in Las Vegas entered in Calendar prior to making trip and purchase at Las Vegas and accordingly the transaction as fraudulent is identified based on the calendar data is entered prior to the attempted purchase),
wherein the risk detection device updates a likelihood of fraud based on the intended location of the user and the location of the attempted purchase relative to the user calendar data.(see Fig. 5, Initiate Transaction/Attempted Purchase (502), Request Information About  (user) Location (504) (e.g. via Calendar Data),  Location Data (506) NO/ or Within Range 506/508), Potentially Fraudulent (510): YES -> Block Transaction: paragraph [0116-0122, 0135-0137, 0148]; where intended location such as “Off to Vegas for Vacation for the Weekend” detects the likelihood of fraud updated if attempted purchase at a current location does not match with the intended location of Las Vegas relative to the user calendar data and update with either allowing or denying the transaction).
Sobel et al. also teach a risk detection device configured to determine a location of a user device at a time of an attempted purchase relative the user calendar data and an intended location of the user from calendar data (see Fig. 1 and 2, Client Device (102), Anti-Fraud System (132),  Local Contextual Data Source (106) ->  Calendar Application; paragraph [0021-0022, and 0026-0027]; Fig. 5, Steps 504 to Step 506: paragraph [0068-00700]; where Anti-fraud system determines location of device at the time of purchase and its expected location based on contextual expected location such as credit card holder is expected to travel to Naples, Italy the next week but the attempted/suspected credit card purchase for a dinner originated in Paris, wherein the risk detection device updates a likelihood of fraud based on the intended location of the user and the location of the attempted purchase  relative to  the user calendar data (see Fig. 1, Anti-Fraud System (132) ), Local Contextual Data Source (104) -> Calendar Application: paragraph [0016-0019 and 0020]; where anti-fraud system determines/updates validity of purchase or likelihood of fraud for purchases based on location of the attempted purchase and expected location of user received from calendar application).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features to Acuna-Rohter because Sobel et al. teach including above features would the enable to provide contextual data from calendar application to anti-fraud system and effectively determine validity of credit card transaction associated with the user’s credit card (see abstract).
Acuna Rohter discloses trust score for authorizing purchase transaction (see paragraph [0099 and 180-0183]) but do not disclose risk value associated with the transaction wherein the attempted purchase is authorized when the risk value is less than a threshold value.
White et al. teach risk value associated with the transaction wherein the attempted purchase is authorized when the risk value is less than a threshold value (see abstract, paragraph [0042]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow wherein the attempted purchase is authorized when the risk value is less than a threshold value to Acuna-Rohter because White et al. teach including above features would the enable to make purchase authorization based on predetermined level of threshold risk established by issuer financial institution (FI) (see paragraph [0042]).
As per claim 2, Acuna-Rohter teach claim 1 as described above. Acuna-Rohter further teaches the system, wherein 
current event of attempted purchase data including location of purchase included in the event calendar). 
As per claims 3 and 5, Sobel et al. teach a method and non-transitory computer-readable recording medium recording a program for fraud detection (see Figs. 1, 17 and 18; paragraph [0006, 0098 and 0183], the program causing a computer to perform steps described in claim 1 above.
As per claims 4 and 6, Acuna-Rohter teach claims 3 and 5 as described above. The claims 4 and 6 are rejected under same rational as claim 2 as described above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Acuna-Rohter, U.S. Pub No. 2015/0142595 (reference A in attached PTO-892) in view of Sobel et al., U.S. Pub No. 2010/0268644 (reference B in attached PTO-892) and in view of White et al., U.S. Pub No. 2016/0335641 (reference C in attached PTO-892) further in view of An et al., U.S. Pub No. 2013/0116578 (reference D in attached PTO-892).
As per claims 7-8, Acuna-Rohter teach claim 1 as described above.
Acuna-Rohter does not teach the threshold value is configurable by the user; and wherein initial conditions are input by the user to customize the threshold value.
An et al. teach the threshold value is configurable by the user; and wherein initial conditions are input by the user to customize the threshold value (Fig. 27, Threshold Change: paragraph [0166]; where initial value or arbitrary value for threshold is set by user for customization).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the threshold value is configurable by the user; and wherein initial conditions are input by the user to customize the threshold value to Acuna-Rohter 
Claims 9-10 (Objected).

 Response to Arguments
New ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.
Examiner respectively disagrees the claims recites “location of user device being determined relative to seller location.” The independent claims 1, 3 and 5 recites “determining a risk value associated with a location of a device at a time of an attempted purchase relative to a location of a user.” The concept of determining risk value based on location of a device...is nothing more than a purely conventional computerized implementation of applicant’s formula/relationship. The claims as a whole, do not amount to significantly more than the abstract idea itself. The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “determining a risk value associated with a location of a device at a time of an attempted purchase relative to a location of a user” as recited in the instant claims. The claims in the instant application are directed to an abstract idea performed on generic computer components, "without providing a specific 
Acuna-Rohter specifically teach updating a likelihood of fraud based on the intended location of the user and the location of the attempted purchase using calendar data (see Fig. 3, Shared Calendar (302d): paragraph [0117 and 0122]). Sobel et al. disclosed anti-fraud system determines/updates validity or likelihood of fraud for purchases based on location of the attempted purchase and expected location of user received from calendar application (see Fig. 1, Anti-Fraud System (132) ), Local Contextual Data Source (106) -> Calendar Application: paragraph [0016-0017, 0020-0023]).
Non-obviousness cannot be established by attacking the references individually, when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir.1986). The applicant has attacked the references individually, when rejection was made using a combination of Acuna-Rohter and Sobel et al. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, it is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. Under KSR, a claim would have been obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (Rationale A). Furthermore, under KSR, a claim would have been obvious if a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosures. The following are pertinent to current invention, though not relied upon:
Ben Ayed (U.S. Patent No. 9,032,498) teaches changing authentication for a legacy access interface.
Conner et al. (U.S. Pub No. 2010/0192162) teach providing calendar conflict warnings.
Daboo et al. (U.S. Pub No. 2016/0358127) teach undelete calendars.
Dutta et al. (U.S. Pub No. 2011/0239146) teach automatic event generation.
Gonzales, JR. (U.S. Pub No. 2016/0253702) teach location-based budget alerts.
Issacson et al. (U.S. Pub No. 2013/0254002) teach offering and fulfilling offers associated with recipient payment and delivery account.

Luk et al. (U.S. Pub No. 2016/0189159) teach peer location detection to determine an identity of a user.
Meredith et al. (U.S. Patent No. 9,858,575) teach fraud detection via mobile device location tracking.
	Nightengale et al. (U. S. Patent No. 8,626,663) teach merchant fraud and risk score.
Ranganathan (U.S. Patent No. 10,373,160) teaches fraud alert using mobile phone location.
Sharma et al. (U.S. Pub No. 2009/0012898) teach location based credit card fraud prevention.
	Shuster et al. (U.S. Patent No. 8,798,596) teach global contact synchronization.
	Vortriede (U.S. Pub No. 2016/0294556) teaches authentication and fraud prevention architecture.
	Wilkman (U.S. Pub No. 2002/0032609) teaches calendar transaction manager, agent, systems and methods.
	Yu et al. (U.S. Pub No. 2014/0058766) teach event calendar integration.
	Zhao et al. (U.S. Pub No. 2014/0297414) teach routing suggestion system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/18/2021